Name: 79/520/Euratom: Commission Decision of 16 May 1979 relating to the setting-up of a group of high-level independent experts in the fields of nuclear safety
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-09

 Avis juridique important|31979D052079/520/Euratom: Commission Decision of 16 May 1979 relating to the setting-up of a group of high-level independent experts in the fields of nuclear safety Official Journal L 141 , 09/06/1979 P. 0026 - 0027 Spanish special edition: Chapter 12 Volume 3 P. 0141 Portuguese special edition Chapter 12 Volume 3 P. 0141 **** COMMISSION DECISION OF 16 MAY 1979 RELATING TO THE SETTING-UP OF A GROUP OF HIGH-LEVEL INDEPENDENT EXPERTS IN THE FIELD OF NUCLEAR SAFETY ( 79/520/EURATOM ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMITTEE , WHEREAS THE COMMISSION , FOLLOWING AN ACCIDENT THAT OCCURRED ON 28 MARCH 1979 IN A NUCLEAR POWER STATION SITUATED IN THE UNITED STATES OF AMERICA , REQUESTED ITS STAFF COMPETENT IN THE FIELD TO PROVIDE IT WITH A REPORT ON THE CAUSES AND THE CONSEQUENCES OF THAT ACCIDENT ; WHEREAS THE COMMISSION , ON APPROVING THIS REPORT , CONSIDERED THAT COMMUNITY ACTION IN THE FIELD OF NUCLEAR SAFETY , BOTH FROM THE STANDPOINT OF THE INSTALLATIONS THEMSELVES AND THAT OF THE PROTECTION OF THE PUBLIC AND THE ENVIRONMENT , WOULD HAVE TO BE INTENSIFIED AND FOR THIS PURPOSE IT IS ADVISABLE TO ENTRUST A SELECT GROUP OF INDEPENDENT EXPERTS WITH THE TASK OF CARRYING OUT A GENERAL REVIEW OF THE PRESENT SITUATION REGARDING NUCLEAR SAFETY WITHIN THE COMMUNITY , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . A SELECT GROUP OF INDEPENDENT HIGH-LEVEL EXPERTS IN THE FIELD OF NUCLEAR SAFETY , HEREINAFTER CALLED THE ' GROUP ' , SHALL BE SET UP . 2 . THE MEMBERS OF THE GROUP SHALL BE APPOINTED BY THE COMMISSION IN A PERSONAL CAPACITY , IT BEING UNDERSTOOD THAT THEY MAY NOT BELONG TO BODIES HAVING A DIRECT ECONOMIC INTEREST IN NUCLEAR ENERGY . A SENIOR OFFICIAL OF THE COMMISSION MAY BE APPOINTED AS A MEMBER OF THE GROUP . THE OTHER MEMBERS APPOINTED SHALL NOT BE SERVANTS OF THE COMMUNITIES . ARTICLE 2 1 . THE TASK OF THE GROUP SHALL BE TO ADVISE THE COMMISSION ON ALL PROBLEMS RELATING TO THE PRESENT SITUATION REGARDING NUCLEAR SAFETY WITHIN THE COMMUNITY , INCLUDING ITS IMPLICATIONS WHERE RADIATION PROTECTION IS CONCERNED , AND TO EVALUATE THE ACTIVITIES CONDUCTED BY COMMUNITY INSTITUTIONS IN THIS FIELD FOR THE PURPOSE OF FORMULATING ANY SUGGESTION THAT MAY SERVE AS A BASIS FOR SPECIFIC MEASURES TO BE TAKEN BY THE COMMISSION . IT SHALL FORWARD IN ANY CASE A REPORT ON ITS ACTIVITIES TO THE COMMISSION BEFORE 31 DECEMBER 1979 . 2 . THE GROUP SHALL IN PARTICULAR : - EXAMINE SAFETY STANDARDS AND CRITERIA , PRACTICES AND REGULATIONS IN FORCE AND/OR IN PREPARATION IN THE MEMBER STATES AND EVALUATE THE PROCEDURES FOR COMMUNITY ACTION IN PROGRESS WITH A VIEW TO THEIR HARMONIZATION , INCLUDING THE RESULTS ALREADY ESTABLISHED IN THEIR INVENTORIZATION . - STUDY THE PROCEDURES FOR A COMMUNITY SYSTEM OF INFORMATION ON ACCIDENTS , INCIDENTS AND ABNORMAL OCCURRENCES AT NUCLEAR POWER STATIONS , - EVALUATE THE PRESENT APPLICATION OF CHAPTER III OF THE EURATOM TREATY ( HEALTH AND SAFETY ), AND IN PARTICULAR ARTICLE 37 THEREOF ( RELEASE OF RADIOACTIVE WASTE ), - EVALUATE ACTIVITIES CARRIED ON HITHERTO WITH REGARD TO THE SITING OF NUCLEAR POWER STATIONS AND THE MAIN PRINCIPLES OF OPERATIONAL PROTECTION FOR THE POPULATION ( EMERGENCY PLANS ) WITH A VIEW TO THEIR STRENGTHENING AT COMMUNITY LEVEL , - EXAMINE PROBLEMS ASSOCIATED WITH THE TRAINING OF STAFF EMPLOYED IN THE OPERATION OF NUCLEAR POWER STATIONS , AND MORE SPECIFICALLY STAFF ASSIGNED TO DUTIES INVOLVING SAFETY AND HEALTH PROTECTION , BOTH FROM THE POINT OF VIEW OF HARMONIZING PRACTICES AND REGULATIONS IN FORCE IN THE MEMBER STATES AND FROM THAT OF PROMOTIONAL ACTIVITIES TO BE PURSUED DIRECTLY BY THE COMMISSION , - EVALUATE RESEARCH AND DEVELOPMENT PROGRAMMES IN THE FIELD OF NUCLEAR SAFETY AND HEALTH PROTECTION EITHER IN PROGRESS OR PLANNED IN THE COMMUNITY IN ORDER TO INTENSIFY THEM WHERE APPROPRIATE IN CERTAIN FIELDS , - PROVIDE A GENERAL OVERVIEW OF THE MANNER IN WHICH NUCLEAR SAFETY IS ORGANIZED WITHIN THE COMMUNITY AND TO SUGGEST POSSIBLE INSTITUTIONAL FORMULAE DESIGNED TO SEPARATE AUTHORITIES RESPONSIBLE FOR THE DEVELOPMENT OF NUCLEAR ENERGY FROM THOSE ENTRUSTED WITH THE ELABORATION OF REGULATIONS CONCERNING THE SAFETY OF NUCLEAR INSTALLATIONS . ARTICLE 3 THE TERM OF OFFICE OF THE GROUP SHALL EXPIRE ON 31 DECEMBER 1979 . IT MAY BE EXTENDED . THE LIST OF MEMBERS SHALL BE PUBLISHED BY THE COMMISSION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES FOR INFORMATION . ARTICLE 4 THE COMMISSION SHALL PROVIDE SECRETARIAL SERVICES FOR THE GROUP . ARTICLE 5 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 194 OF THE TREATY , THE MEMBERS OF THE GROUP SHALL BE REQUIRED NOT TO REVEAL INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE BY REASON OF THE GROUP ' S WORK . ARTICLE 6 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 16 MAY 1979 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION